          Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 1 of 40




               IN THE UNITED STATES DISTRICT COURT

         FOR THE WESTERN DISTRICT OF PENNSYLVANIA
AMERICAN PLATINUM PROPERTY AND                    : NO.: 2:20-cv-237
CASUALTY INSURANCE COMPANY,                       :
as Subrogee of DOLLY MARSHALL and                 :
DOLLY MARSHALL,                                   :
                      Plaintiffs                  :
                                                  :
                        v.                        :
                                                  :
HP, INC.; HEWLETT PACKARD                         :
ENTERPRISE COMPANY and                            :
AMAZON.COM, INC.,                                 :
                     Defendants                   : JURY TRIAL DEMANDED


                                       COMPLAINT


       Plaintiffs, American Platinum Property and Casualty Insurance Company, as

Subrogee of Dolly Marshall, by and through counsel, Cohen, Feeley, Altemose & Rambo,

P.C., and Dolly Marshall, bring this Complaint against HP, Inc..; Hewlett Packard

Enterprise Company and Amazon.com, Inc., and in support hereof, avers as follows:

PARTIES

       1. Plaintiff, American Platinum Property and Casualty Insurance Company

(“American Platinum”), is a corporation and citizen of the State of Florida, having its

principal office and place of business located at 1110 W. Commercial Boulevard, Fort

Lauderdale, FL 33309.

       2. At all times relevant hereto, Plaintiff, American Platinum, acted by itself and by

and through its agents, servants, workmen and/or employees, acting within the course

                                              1
           Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 2 of 40




and scope of their agency and employment and in furtherance of Plaintiff, American

Platinum’s business interests.

       3. Plaintiff, Dolly Marshall, is an adult individual and citizen of the Commonwealth

of Pennsylvania, residing in the Commonwealth of Pennsylvania at 905 W. Washington

Avenue, Du Bois, PA 15801.

       4. Defendant, HP, Inc. (“HP”) is either a corporation, partnership, limited

partnership, incorporated association, unincorporated association, limited liability

corporation, limited liability partnership or other business entity that it is a citizen of the

State of California where it maintains its nerve center and corporate headquarters at 1501

Page Mill Road, Palo Alto, CA 94304.

       5. At all times relevant hereto, Defendant, HP, has regularly conducted business

throughout the Commonwealth of Pennsylvania.

       6. Defendant, Hewlett Packard Enterprise Company (“Hewlett Packard

Enterprise”), is either a corporation, partnership, limited partnership, incorporated

association, unincorporated association, limited liability corporation, limited liability

partnership or other business entity that it is a citizen of the State of California where it

maintains its nerve center and corporate headquarters at 6280 America Center Drive, San

Jose, CA 95002.

       7. At all times relevant hereto, Defendant, Hewlett Packard Enterprise, has

regularly conducted business throughout the Commonwealth of Pennsylvania.

       8. Defendant, Amazon.com (“Amazon”), is either a corporation, partnership, limited

partnership, incorporated association, unincorporated association, limited liability


                                                 2
           Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 3 of 40




corporation, limited liability partnership or other business entity that it is a citizen of the

State of Washington where it maintains its nerve center and corporate headquarters at

410 Terry Avenue North, Seattle, WA 98109.

       9. At all times relevant hereto, Defendant, Amazon, has regularly conducted

business throughout the Commonwealth of Pennsylvania.

       10. At all times relevant hereto, all Defendants acted individually and by and

through their agents, servants, workmen and/or employees, acting within the course and

scope of their employment and in furtherance of Defendants’ business interests.

JURISDICTION AND VENUE

       11. This Court has diversity jurisdiction under Section 1332(a)(1) of Title 28 of the

United States Code, 28 U.S.C. Section 1332(a)(1) and (a)(2).

       12. This Court has venue over this action pursuant to 28 U.S.C. Section

1391(b)(2).

FACTS

        13. At all times relevant hereto, Plaintiff, Dolly Marshall, has been the owner of

single family residence dwelling (the “residence”) located at 905 W. Washington Avenue,

Du Bois, PA 15801.

       14. In or about the year 2010, Plaintiff, Dolly Marshall, purchased a new HP

Compaq laptop computer (the “subject laptop computer”) for her personal use.

        15. At all times relevant hereto, Defendants, HP and Hewlett Packard Enterprise,

were engaged in the business of designing, fabricating, manufacturing, marketing,

advertising, constructing, distributing, supplying, and/or selling laptop computers,

                                                 3
         Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 4 of 40




including the subject model laptop computer, throughout the United States, including the

Commonwealth of Pennsylvania.

      16. Defendants, HP and Hewlett Packard Enterprise, designed, fabricated,

manufactured, marketed, advertised, constructed, distributed, supplied and/or sold the

subject laptop computer to Plaintiff, Dolly Marshall, who purchased it, upon information

and belief, at Sears or Staples store, in or near Dubois, Pennsylvania.

      17. At all times relevant hereto, Defendants, HP and Hewlett Packard Enterprise,

intended that, or reasonably foresaw that the subject laptop computer would be

purchased by a user in the Commonwealth of Pennsylvania.

      18. At all times relevant hereto, Defendants, HP and Hewlett Packard

Enterprises, were engaged in the business of designing, fabricating, manufacturing,

marketing, advertising, constructing, distributing, supplying, and/or selling replacement

batteries for the subject model laptop computer, including the HP Compaq 593553-001

replacement battery (the “subject model replacement battery” or a “product”), throughout

the United States, including the Commonwealth of Pennsylvania.

      19. At all times relevant hereto, Defendant, Amazon, was engaged in the

business of marketing, advertising, distributing, supplying, and/or selling replacement

batteries for the subject model laptop computer, including the subject model replacement

battery, throughout the United States, including but not limited to the Commonwealth of

Pennsylvania.

      20. At all times relevant hereto, all Defendants marketed, advertised and

instructed purchasers of the subject model laptop computer, including Plaintiff, Dolly

Marshall, that said subject model replacement battery was compatible with, and intended



                                             4
         Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 5 of 40




to be used as a replacement battery for the subject model laptop computer and would

safe for use in the subject model laptop computer.

       21. On or about August 18, 2016, Plaintiff, Dolly Marshall, purchased an Hp

Compaq 593553-001 replacement battery for the subject laptop computer (the “subject

replacement battery” or a “product”) from Defendant, Amazon, via Defendant’s website.

       22. Defendant, Amazon, advertised, distributed, marketed, supplied, and/or sold

the subject replacement battery to Plaintiff, Dolly Marshall, or to another party in the chain

of distribution of the subject replacement battery that was purchased by Plaintiff, Dolly

Marshall.

       23. Defendants, HP and Hewlett Packard Enterprise, designed, fabricated,

manufactured, marketed, advertised, constructed, distributed, supplied and/or sold the

subject replacement battery to a party in the chain of distribution of the subject

replacement battery that was purchased by Plaintiff, Dolly Marshall.

       24. At all times relevant hereto, all Defendants intended that, or reasonably

foresaw that the subject replacement battery would be purchased by a user in the

Commonwealth of Pennsylvania.

       25. In or about 2016, Plaintiff, Dolly Marshall, installed the subject replacement

battery into the subject laptop computer.

       26. The subject laptop computer and/or the subject replacement battery

(collectively referred to as the “products” or the “subject products”), as designed,

manufactured, distributed, marketed, advertised, supplied and/or sold by Defendants with

design and/or manufacturing defects, including but not limited to defects in the charging

circuit, battery cell construction, the purity of the battery that cause excessive heat,



                                              5
         Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 6 of 40




sparking, lithium crystallization, lithium instability, and fires during the intended or

reasonably foreseeable uses of the products during the intended and expected useful life

of the products; defects in systems that were designed and manufactured into the

products to prevent excessive heat, sparking lithium crystallization, lithium instability, and

fires during the intended or reasonably foreseeable uses of the products during the

intended and expected useful life of the products; and defects consisting of a lack of

systems designed and manufactured into the products for the purpose of preventing

excessive heat, sparking, lithium crystallization, lithium instability and fires during the

intended and expected useful life of the products during the intended or reasonably

foreseeable uses of the products (collectively, the “defective and unreasonably

dangerous conditions in design and manufacture”).

       27. At all times relevant hereto, the aforesaid defective and unreasonably

dangerous conditions in design and manufacture and dangers therefrom were

unknowable and unacceptable to the average or ordinary consumer using the subject

products in the intended, reasonable and reasonably foreseeable uses and thus the

products were designed, manufactured, distributed, marketed, advertised, and/or sold in

a defective condition unreasonably dangerous to the average or ordinary consumer.

       28. At all times relevant hereto, all Defendants knew, or should have known, of

the existence of the defective and unreasonably dangerous conditions in design and

manufacture of the products and dangers resulting therefrom were unknowable and

unacceptable to the average or ordinary consumer using the products in the intended,

reasonable and reasonably foreseeable uses and thus the products were designed,




                                               6
         Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 7 of 40




manufactured, distributed, marketed, advertised, and/or sold in a defective condition in

design and manufacture unreasonably dangerous to the average or ordinary consumer.

      29. At all times relevant hereto, a reasonable person would conclude that the

probability and seriousness of harm created by the aforesaid defective and unreasonably

dangerous conditions in design and manufacture of the products to the intended,

ordinary, reasonable or reasonably foreseeable user or consumer using the products in

their intended, reasonable and reasonably foreseeable use and their property outweighed

the burden or costs of Defendants taking precautions to eliminate or substantially reduce

the likelihood that said defective and unreasonably dangerous conditions in design and

manufacture of the products and dangers resulting therefrom would present themselves

to the intended, ordinary or reasonably foreseeable users and their property while using

the products in their intended, reasonable and reasonably foreseeable uses and thus the

products were designed, manufactured, distributed, marketed, advertised, and/or sold in

a defective condition in design and manufacture unreasonably dangerous to the average

or ordinary consumer.

      30. At all times relevant hereto, all Defendants knew, or should have known , that

a reasonable person would conclude that the probability and seriousness of harm created

by the defective and unreasonably dangerous conditions in design and manufacture of

the products and dangers resulting therefrom to the intended, ordinary, reasonable or

reasonably foreseeable user or consumer using the products in their intended,

reasonable and reasonably foreseeable use and their property resulting from the

defective and unreasonably dangerous conditions in design and manufacture of the

products outweighed the burden or costs of Defendants taking precautions to eliminate or


                                            7
         Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 8 of 40




substantially reduce the likelihood that said defective and unreasonably dangerous

conditions and dangers resulting therefrom would present themselves to the intended,

ordinary or reasonably foreseeable users and their property while using the products in

their intended, reasonable and reasonably foreseeable uses and thus the products were

designed, manufactured, distributed, marketed, advertised, and/or sold in a defective

condition in design and manufacture unreasonably dangerous to the average or ordinary

consumer.

      31. At all times relevant hereto, alternative feasible designs and manufacturing

processes existed for the products that would eliminate the dangerous conditions in

design and manufacture, that would prevent a fire and that would render the products

safe and not defective in design and manufacture and unreasonably dangerous for their

intended, reasonable and reasonably foreseeable uses by the intended, ordinary,

reasonable and reasonably foreseeable user or consumer.

      32. At all times relevant hereto, all Defendants knew, or should have known, that

alternative feasible designs and manufacturing processes existed for the products that

would eliminate the dangerous conditions in design and manufacture, that would prevent

a fire and that would render the products safe and not defective in design and

manufacture and unreasonably dangerous for their intended, reasonable and reasonably

foreseeable uses by the intended, ordinary, reasonable and reasonably foreseeable user

or consumer.

      33. On or about August 30, 2019, a fire erupted at the residence of Plaintiff, Dolly

Marshall, when the products were present within the residence, and when the subject

replacement battery was installed in the subject laptop computer, causing substantial

                                            8
         Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 9 of 40




damage and destruction to the structure, rendering the residence uninhabitable, the

complete destruction of certain personal property contained therein and substantial

damage and destruction to other personal property contained therein owned by Plaintiff,

Dolly Marshall.

       34. The products were the cause and origin of the fire.

       35. At the time when the fire originated in the products, the subject laptop

computer was plugged into a power outlet for the subject replacement battery to charge,

but the subject laptop computer was turned off, and no one was using the subject laptop

computer.

       36. The products were given only their intended, normal, anticipated, reasonable

and reasonably foreseeable use by Plaintiff, Dolly Marshall, and all other users at all

times relevant hereto.

       37. There were no reasonable causes of the fire originating with the products

other than the unreasonably dangerous conditions in design and manufacture of the

products and the dangers resulting therefrom that rendered the products defective in

design and manufacture and unreasonably dangerous.

       38. The aforesaid fire occurred during the products’ expected useful life or life

span as intended and reasonably foreseen by Defendants and the generally accepted

useful life or expected life span for the products.

       39. If the products were properly designed and manufactures, said products

would never catch or cause a fire during the intended or reasonably foreseeable use of

the products throughout their expected useful life or life span.


                                              9
         Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 10 of 40




        40. The parts and systems of the products that caused the fire could function

properly from the date of the first use of the products until the aforesaid date of the fire

yet be defective at the time when the products left Defendants’ possession or control.

        41. The defective and unreasonably dangerous conditions in design and

manufacture of the products and the dangers resulting therefrom that rendered the

products defective in design and manufacture and unreasonably dangerous were the

direct, factual and proximate cause of the fire and the losses and damages to Plaintiff,

Dolly Marshall, and Plaintiff as shall be more fully set forth at length below.

       42. On or about August 1, 2019, Plaintiff, American Platinum, issued a policy of

homeowners insurance to Plaintiff, Dolly Marshall, a true and correct copy of which is

attached hereto along with the Declarations Sheet as Exhibit “A”, covering and insuring

Plaintiff, Dolly Marshall, her residence, certain personal property contained in the

residence and fixtures of the residence for certain losses and damages, with effective

dates of August 1, 2019 through August 1, 2020 (the “Policy”).

       43. The aforesaid Policy insured Plaintiff, Dolly Marshall, for direct physical loss

and damage to the aforesaid residence caused by the aforesaid fire, and against direct

physical loss and damage to certain personal property within the residence caused by the

aforesaid fire, and obligated Plaintiff, American Platinum, to pay on behalf of, for, or to

Plaintiff, Dolly Marshall, damages and losses she suffered or shall suffer to clean, repair,

reconstruct and/or replace the residence and certain personal property and fixtures

thereof damaged or destroyed by the aforesaid fire, to pay for fire suppression or fighting,

to remove debris from the aforesaid fire, to secure the premises, to store property, to pay

for alternative living arrangements, to pay certain ongoing expenses of the residence

                                              10
          Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 11 of 40




when it could not be occupied, and to pay additional living expenses incurred by Plaintiff,

Dolly Marshall. A complete listing of Plaintiff, American Platinum’s obligations to Plaintiff,

Dolly Marshall, arising out of a fire loss is set forth in the Policy attached hereto as Exhibit

“A” which is incorporated herein by reference.

        44. Pursuant to the terms of the Policy, Plaintiff, American Platinum, has paid,

and may in the future pay to, for or on behalf of Plaintiff, Dolly Marshall, certain losses and

damages caused to Plaintiff, Dolly Marshall, that are recoverable by Plaintiff, Dolly Marshall,

against the Defendants in this action by the aforesaid fire, including payment of the following

losses and damages to date:

              (a). expenses for debris removal and cleaning of the residence;

              (b). expenses for repair of the residence:

              (c). expenses for personal property replacement and cleaning and repair of

              damage to personal property;

              (d). expenses for alternative living arrangements for certain ongoing and

              additional living expenses incurred by Plaintiff, Plaintiff, Dolly Marshall, and her

              family;

              (e). expenses for fire fighting and suppression;

              (f). expenses for the protection of the residence during repair.

        45. As of October 29, 2020, Plaintiff, Dolly Marshall, has incurred, and Plaintiff,

American Platinum, has paid to for or on behalf of Plaintiff, Dolly Marshall, damages for

losses in categories (a) through (e) in paragraph 44, having a fair and reasonable market

value in the amount of $208,359.96.




                                               11
         Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 12 of 40




       46. Plaintiff, Dolly Marshall, may continue to incur damages in the aforesaid

categories, and Plaintiff, American Platinum, continues to pay and is expected in the future

to pay to, for or on behalf of Plaintiff, Dolly Marshall, additional losses and damages caused

to Plaintiff, Dolly Marshall, in the aforesaid categories by the aforesaid fire that are covered

under the Policy.

       47. Sections I and II – CONDITIONS, Part F of the Policy provides, in pertinent part,

as follows:

              F. SUBROGATION

                 An “insured” may waive in writing before a loss all rights of recovery against
                 any person. If not waived, we may require an assignment of rights of
                 recovery for a loss to the extent that payment is made by us.

                 If an assignment is sought, an “insured” must sign and deliver all related
                 papers and cooperate with us.


       48. On or about October 29, 2020, Plaintiff, Dolly Marshall, and Plaintiff, American

Platinum, executed a Subrogation Receipt and Assignment Agreement, a true and correct

copy of which is attached hereto as Exhibit “B” and incorporated herein by reference,

wherein the parties agreed, inter alia, that Plaintiff, American Platinum has paid, and may

in the future pay to, for or on behalf of Plaintiff, Dolly Marshall, certain damages or losses

arising out of the Loss pursuant to the Policy, including the damages and losses set forth

above (the “American Platinum Claims”). Plaintiff, Dolly Marshall, hereby assigns, sets

over, transfers and subrogates to Plaintiff, American Platinum, all of those certain rights,

claims, interests, or causes of action, pursuant to the terms of this Agreement against any

person, persons, corporations, limited liability companies, partnerships or other type

entities which may be liable or hereinafter adjudged liable for the loss or damages which



                                               12
         Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 13 of 40




occurred to Plaintiff, Dolly Marshall, as a result of the Loss for the amount that Plaintiff,

American Platinum, has, or will in the future pay to, for or on behalf of Plaintiff, Dolly

Marshall, with the understanding that Plaintiff, Dolly Marshall, has the right of first

recovery in light of the “made whole” doctrine, subject to the terms and conditions set

forth herein. Plaintiff, Dolly Marshall, hereby authorizes and/or empowers Plaintiff,

American Platinum, to sue on her behalf, pursuant to the terms of this Subrogation

Receipt and Assignment Agreement, and to such extent that the claims of American

Platinum exceed the individual claims of Plaintiff, Dolly Marshall’s claims, her claims are

hereby assigned and transferred to Plaintiff, American Platinum, Plaintiff, American

Platinum is substituted in place of Plaintiff, Dolly Marshall, and subrogated to her rights to

the damages and losses to amounts exceeding losses and damages of Plaintiff, Dolly

Marshall, which are not covered under the Policy.

       49. Plaintiff, American Platinum, as subrogee and assignee of Plaintiff, Dolly

Marshall, is entitled to recovery of the aforesaid losses and damages it has paid on

behalf of, to or for Plaintiff, Dolly Marshall, in the past and similar losses and damages it

may be on behalf of, to or for Plaintiff, Dolly Marshall, in the future under the causes of

actions set forth herein pursuant to the terms of the Subrogation Receipt and Assignment

Agreement attached hereto as Exhibit “B”; or in the alternative, Plaintiff, Dolly Marshall, is

entitled to recovery of said losses and damages from Defendants and Plaintiff, Dolly

Marshall, hereby assigns and subrogates all causes of action giving her a right to the

recovery and all damages to which Plaintiff, Dolly Marshall, would be entitled upon

recovery under said causes of action to American Platinum pursuant to the terms of the

Subrogation Receipt and Assignment Agreement attached hereto as Exhibit “B”.



                                              13
          Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 14 of 40




       50. Plaintiff, Dolly Marshall’s damages to date are all covered by the Policy and

have been either been paid to her, on behalf of or for her to others for all categories of

damages set forth above by Plaintiff, American Platinum.

                                          COUNT I

  American Platinum Property and Casualty Insurance Company, as subrogee of

                      Dolly Marshall, and Dolly Marshall v. HP, Inc.

                                      (NEGLIGENCE)

       51. Plaintiffs, American Platinum, as subrogee of Dolly Marshall, and Dolly

Marshall, incorporate the preceding paragraphs by reference as if fully set forth at length

herein.

       52. The carelessness, negligence, gross negligence, and recklessness of

Defendant, HP, Inc., consisted of, inter alia, the following:

      (a). Designing, manufacturing, marketing, distributing, supplying, marketing,
      advertising, and/or selling said products in the defective and unreasonably
      dangerous conditions in design and manufacture when Defendant knew, or should
      have known, of the defective and unreasonable dangerous conditions;
      (b). Designing, manufacturing, marketing, distributing, supplying, advertising,
      and/or selling said products in the defective and unreasonably dangerous
      conditions in design and manufacture when Defendant would have discovered said
      condition upon reasonable inspection, testing and analysis and eliminated said
      defective and unreasonably dangerous conditions;
      (c). Designing, manufacturing, marketing, distributing, supplying, advertising,
      and/or selling said products, when Defendants knew, or should have known of the
      defective and unreasonable dangerous condition in design and manufacture
      thereof when Defendant did not incorporate the state of the art in science,
      engineering, and in similar product manufacturing industries, and safety
      requirements of regulations and statutes applicable to the products’ design and
      manufacture;
      (d). Designing, manufacturing, advertising, marketing, distributing, advertising,
      supplying, and/or selling said products without adequate instructions when
      Defendant knew, or should have known that the lack of adequate instructions were
      defective and unreasonably dangerous conditions in design and manufacture;

                                             14
  Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 15 of 40




(e). Failing to warn or properly and adequately warn Dolly Marshall and others
similarly situated of the defective and unreasonable dangerous conditions in design
and manufacture of said products of which Defendant knew, or should have known;
(f). Failing to instruct or properly and adequately instruct Dolly Marshall and others
similarly situated in the safe use of said products;
(g). Failing to inspect or properly and adequately inspect the said products for the
presence of the defective and unreasonably dangerous conditions in design and
manufacture;
(h). Failing to design, manufacture, distribute, supply and/or sell said products in a
safe condition that was safe and not defective and unreasonably dangerous in
design and manufacture;
(i). Failing to repair the defective and unreasonably dangerous conditions in design
and manufacture of said products when Defendant knew, or should have known, of
the defective and unreasonably dangerous conditions in design and manufacture;
(j). Failing to timely and properly repair the defective and unreasonably dangerous
conditions in design and manufacture of the products of which Defendant knew, or
should have known;
(k). Failing to recall the products when Defendant knew, or should have known, of
the defective and unreasonably dangerous conditions in design and manufacture of
the products;
(l). Designing, manufacturing, distributing, supplying and/or selling the products
with component parts that created or failed to eliminate the defective and
unreasonably dangerous conditions in design and manufacture when Defendant
knew, or should have known, of the dangers the component parts created or failed
to eliminate;
(m) Designing, manufacturing, distributing, supply and/or selling the products
pursuant to design specifications that were inadequate and either created or failed
to eliminate the defective and unreasonably dangerous conditions in design and
manufacture when Defendant knew, or should have known, of the dangers created
by the specifications;
(n). Failing to enforce and follow external and internal design and manufacturing
quality control standards, policies, procedures and practices relative to the subject
products that were intended to ensure that the products were safe for their
intended, reasonable and reasonably foreseeable uses;
(o). Failing to develop internal and external design and manufacturing quality
control standards, policies, procedures and practices relative to the products to
ensure that the products were safe for their intended, reasonable and reasonably
foreseeable uses;
(p). Failing to perform proper and adequate hazard, safety, fault tree, risk/utility
and other safety analyses upon the subject products, when the performance of said
analyses would have uncovered the defective and unreasonably dangerous
conditions in design and manufacture;

                                      15
         Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 16 of 40




      (q). Improperly ignoring or disregarding the results of hazard, safety, fault tree,
      risk/utility and other safety analyses which identified the existence of the dangerous
      and unreasonably dangerous conditions in design and manufacture of the subject
      products.


       53. The carelessness, negligence, gross negligence, and recklessness of

Defendant as aforesaid directly, proximately, substantially and legal caused Plaintiff,

American Platinum, and Plaintiff, Dolly Marshall, to suffer the losses and damages set

forth above.

      WHEREFORE, Plaintiffs, American Platinum Property and Casualty Insurance

Company, as subrogee of Dolly Marshall, and Dolly Marshall, demand judgment in their

favor and against Defendant, HP, Inc., in excess of $208,359.96, plus any additional past

damages and loss, and any future damages and losses Plaintiffs shall incur or pay that

were caused by the fire, plus interest, delay damages and costs of suit.

                                         COUNT II

  American Platinum Property and Casualty Insurance Company, as subrogee of

                      Dolly Marshall, and Dolly Marshall v. HP, Inc.

          (STRICT LIABILITY—DESIGN AND MANUFACTURING DEFECTS)

       54. Plaintiffs, American Platinum, as subrogee of Dolly Marshall, and Dolly

Marshall, incorporate by reference all preceding paragraphs of this Complaint as if fully

set forth at length herein.

       55. The subject products were designed, manufactured, distributed, marketed,

advertised, and/or sold by Defendant, HP, Inc. with the aforesaid defective conditions in

design and manufacture and dangers to the intended, ordinary, reasonable or reasonably




                                            16
           Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 17 of 40




foreseeable user or consumer while using the product in its intended, ordinarily,

reasonable and reasonably foreseeable uses.

       56. The subject products reached the user or consumer, Plaintiff, Dolly Marshall,

without substantial change in the condition in which they were designed, manufactured,

distributed, marketed, advertised, and/or sold by Defendant.

       57. Defendant expected, intended and reasonably foresaw that said products,

would reach the user or consumer, Plaintiff, Dolly Marshall, without substantial change in

the condition in which they were designed, manufactured, distributed, marketed,

advertised, and/or sold by Defendant and in which they left Defendant’s possession or

control.

       58. The use of the products by Plaintiff, Dolly Marshall, and all others was, at all

times, was intended, expected, reasonable and reasonably foreseeable to Defendant and

in the manner intended by or reasonably foreseeable to Defendant.

       59. At all times relevant hereto, the aforesaid defective conditions in design and

manufacture and dangers of the products were unknowable and unacceptable to the

average or ordinary consumer using the subject products in the intended, reasonable and

reasonably foreseeable uses.

       60. At all times relevant hereto, a reasonable person would conclude that the

probability and seriousness of harm created by the aforesaid defective conditions in

design and manufacture and dangers of the products to the intended, ordinary,

reasonable or reasonably foreseeable user or consumer using the products in their

intended, reasonable and reasonably foreseeable use outweighed the burden or costs of


                                            17
        Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 18 of 40




Defendant taking precautions to eliminate or substantially reduce the likelihood that said

defective conditions in design and manufacture and dangers would present themselves

to the intended, ordinary or reasonably foreseeable users while using the products in

their intended, reasonable and reasonably foreseeable uses.

       61. Because the subject products were designed, manufactured, distributed and

sold with the existence of the aforesaid defective conditions in design and manufacture

and dangers which were unknowable and unacceptable to the average or ordinary

consumer using the subject products in the intended, reasonable and reasonably

foreseeable uses of the products, and a reasonable person would conclude that the

probability and seriousness of harm created by the aforesaid defective conditions in

design and manufacture and dangers to the intended, ordinary, reasonable or reasonably

foreseeable user or consumer using the products in their intended, reasonable and

reasonably foreseeable uses outweighed the burden or costs of Defendant taking

precautions to eliminate or substantially reduce the likelihood that said defective

conditions in design and manufacture and dangers would present themselves to the

intended, ordinary or reasonably foreseeable users while using the products in their

intended, reasonable and reasonably foreseeable uses, the subject products were

designed, manufactured, distributed and sold in a defective condition in design and

manufacture unreasonably dangerous to the intended, ordinary or reasonably

foreseeable users, including but not limited to Plaintiff, Dolly Marshall, while using the

products in their intended, reasonable and reasonably foreseeable uses.




                                             18
        Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 19 of 40




       62. The Defendant failed to provide proper and adequate warnings to Plaintiff,

Dolly Marshall, and others similarly situated of the inherent and reasonably foreseeable

dangers in the use of the subject products.

       63. The Defendant failed to provide proper and adequate instructions to Plaintiff,

Dolly Marshall, and others similarly situated in the safe and proper use of the subject

products.

       64. By failing to provide proper and adequate warnings and instructions to

Plaintiff, Dolly Marshall, and others similarly situated, Defendant, designed,

manufactured, marketed, distributed, supplied, advertised, and/or sold said products in a

defective condition in design and manufacture unreasonably dangerous to the user or

consumer, which in this case is Plaintiff, Dolly Marshall.

       65. At all times relevant hereto, the existing, known or foreseeable

defective conditions in design and manufacture and dangers as aforesaid posed

by the subject products could have been reduced or avoided by Defendant by the

adoption of a reasonable alternative design and the omission of said alternative

design rendered said products defective in design and manufacture and

unreasonably dangerous.

       66. At all times relevant hereto, the foreseeable risks of harm posed by the subject

products could have been reduced or avoided by the provision of reasonable instructions

or warnings by Defendant, and the omission of the instructions or warnings rendered the

subject products defective in design and manufacture and not reasonably safe.




                                              19
         Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 20 of 40




       67. The aforesaid products malfunctioned, were only given their normal or

anticipated use and no reasonable secondary causes were responsible for the fire other

than a defective in design and manufacture of the subject products.

       68. The aforesaid fire occurred during the products’ expected useful life or life

span as intended and reasonably foreseen by Defendants and the generally accepted

useful life or expected life span for the products.

       69. If the products were properly designed and manufactures, said products

would never catch or cause a fire during the intended or reasonably foreseeable use of

the products throughout their expected useful life or life span.

       70. Defendant is strictly liable to Plaintiffs, American Platinum and Dolly Marshall,

pursuant to Restatement (Second) of Torts, Section 402(A) and the Pennsylvania

Supreme Court decision of Tincher v. Omega Flex, 104 A.3d 328 (Pa. 2014), for

designing, manufacturing, marketing, distributing, supplying, advertising, and/or selling

said products in a defective condition in design and manufacture unreasonably

dangerous to the user or consumer.

       71. The losses and damages to Plaintiff, Dolly Marshall, and Plaintiff, American

Platinum, as more fully set forth above, were directly, proximately, substantially, and

legally caused by the defective condition in design and manufacture and unreasonably

dangerous condition of the subject products.

      WHEREFORE, Plaintiffs, American Platinum Property and Casualty Insurance

Company, as subrogee of Dolly Marshall, and Dolly Marshall, demand judgment in their

favor and against Defendant, HP, Inc., in excess of $208,359.96, plus any additional past


                                             20
         Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 21 of 40




damages and loss, and any future damages and losses Plaintiffs shall incur or pay that

were caused by the fire, plus interest, delay damages and costs of suit.

                                         COUNT III

   American Platinum Property and Casualty Insurance Company, as subrogee of

                      Dolly Marshall, and Dolly Marshall v. HP, Inc.

                                (BREACH OF WARRANTY)

       72. Plaintiffs, American Platinum, as subrogee of Dolly Marshall, and Dolly

Marshall, incorporate by reference all preceding paragraphs of this Complaint as if fully

set forth at length herein.

       73. In connection with and as part of the design, manufacture, marketing,

distribution, supply, advertising, and/or sale of said products, Defendant, HP, Inc.,

conveyed various guarantees and warranties, both express and implied, including but not

limited to warranties to the effect that reasonable care was used in the manufacture and

design of the products and that said products were safe and effective for their ordinary

and intended use, fit for their intended purposes, adequately and properly designed,

tested, installed and manufactured, not defective and not unreasonably dangerous for

their intended, reasonable and reasonably foreseeable uses, and merchantable or of

merchantable quality.

       74. Defendant breached said warranties, including but not limited to the express

warranties, the warranties of merchantability and safety and fitness for use, in that said

products were not of merchantable quality and were not safe or fit for their normal,

intended, expected, reasonable or reasonably foreseeable uses and purposes.



                                             21
          Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 22 of 40




       75. The aforesaid warranties were made for the benefit of, and are enforceable by

Plaintiff, Dolly Marshall, and Plaintiff, American Platinum.

       76. Plaintiff, Dolly Marshall, reasonably relied on said warranties in using the

products.

       77. Defendant’s breach of said warranties was the direct, proximate, legal and

substantial cause of the losses and damages to Plaintiff, Dolly Marshall, and Plaintiff,

American Platinum.

      WHEREFORE, Plaintiffs, American Platinum Property and Casualty Insurance

Company, as subrogee of Dolly Marshall, and Dolly Marshall, demand judgment in their

favor and against Defendant, HP, Inc., in excess of $208,359.96, plus any additional past

damages and loss, and any future damages and losses Plaintiffs shall incur or pay that

were caused by the fire, plus interest, delay damages and costs of suit.

                                         COUNT IV

  American Platinum Property and Casualty Insurance Company, as subrogee of

     Dolly Marshall, and Dolly Marshall v. Hewlett Packard Enterprise Company

                                      (NEGLIGENCE)

       78. Plaintiffs, American Platinum, as subrogee of Dolly Marshall, and Dolly

Marshall, incorporate the preceding paragraphs by reference as if fully set forth at length

herein.

       79. The carelessness, negligence, gross negligence, and recklessness of

Defendant, Hewlett Packard Enterprise Company, consisted of, inter alia, the following:

      (a). Designing, manufacturing, marketing, distributing, supplying, marketing,
      advertising, and/or selling said products in the defective and unreasonably

                                             22
  Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 23 of 40




dangerous conditions in design and manufacture when Defendant knew, or should
have known, of the defective and unreasonable dangerous conditions;
(b). Designing, manufacturing, marketing, distributing, supplying, advertising,
and/or selling said products in the defective and unreasonably dangerous
conditions in design and manufacture when Defendant would have discovered said
condition upon reasonable inspection, testing and analysis and eliminated said
defective and unreasonably dangerous conditions;
(c). Designing, manufacturing, marketing, distributing, supplying, advertising,
and/or selling said products, when Defendants knew, or should have known of the
defective and unreasonable dangerous condition in design and manufacture
thereof when Defendant did not incorporate the state of the art in science,
engineering, and in similar product manufacturing industries, and safety
requirements of regulations and statutes applicable to the products’ design and
manufacture;
(d). Designing, manufacturing, advertising, marketing, distributing, advertising,
supplying, and/or selling said products without adequate instructions when
Defendant knew, or should have known that the lack of adequate instructions were
defective and unreasonably dangerous conditions in design and manufacture;
(e). Failing to warn or properly and adequately warn Dolly Marshall and others
similarly situated of the defective and unreasonable dangerous conditions in design
and manufacture of said products of which Defendant knew, or should have known;
(f). Failing to instruct or properly and adequately instruct Dolly Marshall and others
similarly situated in the safe use of said products;
(g). Failing to inspect or properly and adequately inspect the said products for the
presence of the defective and unreasonably dangerous conditions in design and
manufacture;
(h). Failing to design, manufacture, distribute, supply and/or sell said products in a
safe condition that was safe and not defective and unreasonably dangerous in
design and manufacture;
(i). Failing to repair the defective and unreasonably dangerous conditions in design
and manufacture of said products when Defendant knew, or should have known, of
the defective and unreasonably dangerous conditions in design and manufacture;
(j). Failing to timely and properly repair the defective and unreasonably dangerous
conditions in design and manufacture of the products of which Defendant knew, or
should have known;
(k). Failing to recall the products when Defendant knew, or should have known, of
the defective and unreasonably dangerous conditions in design and manufacture of
the products;
(l). Designing, manufacturing, distributing, supplying and/or selling the products
with component parts that created or failed to eliminate the defective and
unreasonably dangerous conditions in design and manufacture when Defendant


                                      23
         Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 24 of 40




      knew, or should have known, of the dangers the component parts created or failed
      to eliminate;
      (m) Designing, manufacturing, distributing, supply and/or selling the products
      pursuant to design specifications that were inadequate and either created or failed
      to eliminate the defective and unreasonably dangerous conditions in design and
      manufacture when Defendant knew, or should have known, of the dangers created
      by the specifications;
      (n). Failing to enforce and follow external and internal design and manufacturing
      quality control standards, policies, procedures and practices relative to the subject
      products that were intended to ensure that the products were safe for their
      intended, reasonable and reasonably foreseeable uses;
      (o). Failing to develop internal and external design and manufacturing quality
      control standards, policies, procedures and practices relative to the products to
      ensure that the products were safe for their intended, reasonable and reasonably
      foreseeable uses;
      (p). Failing to perform proper and adequate hazard, safety, fault tree, risk/utility
      and other safety analyses upon the subject products, when the performance of said
      analyses would have uncovered the defective and unreasonably dangerous
      conditions in design and manufacture;
      (q). Improperly ignoring or disregarding the results of hazard, safety, fault tree,
      risk/utility and other safety analyses which identified the existence of the dangerous
      and unreasonably dangerous conditions in design and manufacture of the subject
      products.


       80. The carelessness, negligence, gross negligence, and recklessness of

Defendant as aforesaid directly, proximately, substantially and legal caused Plaintiff,

American Platinum, and Plaintiff, Dolly Marshall, to suffer the losses and damages set

forth above.

      WHEREFORE, Plaintiffs, American Platinum Property and Casualty Insurance

Company, as subrogee of Dolly Marshall, and Dolly Marshall, demand judgment in their

favor and against Defendant, Hewlett Packard Enterprise Company, in excess of

$208,359.96, plus any additional past damages and loss, and any future damages and

losses Plaintiffs shall incur or pay that were caused by the fire, plus interest, delay

damages and costs of suit.

                                              24
           Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 25 of 40




                                         COUNT V

  American Platinum Property and Casualty Insurance Company, as subrogee of

     Dolly Marshall, and Dolly Marshall v. Hewlett Packard Enterprise Company

            (STRICT LIABILITY—DESIGN AND MANUFACTURING DEFECTS)

       81. Plaintiffs, American Platinum, as subrogee of Dolly Marshall, and Dolly

Marshall, incorporate by reference all preceding paragraphs of this Complaint as if fully

set forth at length herein.

       82. The subject products were designed, manufactured, distributed, marketed,

advertised, and/or sold by Defendant, Hewlett Packard Enterprise Company, with the

aforesaid defective conditions in design and manufacture and dangers to the intended,

ordinary, reasonable or reasonably foreseeable user or consumer while using the product

in its intended, ordinarily, reasonable and reasonably foreseeable uses.

       83. The subject products reached the user or consumer, Plaintiff, Dolly Marshall,

without substantial change in the condition in which they were designed, manufactured,

distributed, marketed, advertised, and/or sold by Defendant.

       84. Defendant expected, intended and reasonably foresaw that said products,

would reach the user or consumer, Plaintiff, Dolly Marshall, without substantial change in

the condition in which they were designed, manufactured, distributed, marketed,

advertised, and/or sold by Defendant and in which they left Defendant’s possession or

control.

       85. The use of the products by Plaintiff, Dolly Marshall, and all others was, at all

times, was intended, expected, reasonable and reasonably foreseeable to Defendant and

in the manner intended by or reasonably foreseeable to Defendant.

                                             25
        Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 26 of 40




       86. At all times relevant hereto, the aforesaid defective conditions in design and

manufacture and dangers of the products were unknowable and unacceptable to the

average or ordinary consumer using the subject products in the intended, reasonable and

reasonably foreseeable uses.

       87. At all times relevant hereto, a reasonable person would conclude that the

probability and seriousness of harm created by the aforesaid defective conditions in

design and manufacture and dangers of the products to the intended, ordinary,

reasonable or reasonably foreseeable user or consumer using the products in their

intended, reasonable and reasonably foreseeable use outweighed the burden or costs of

Defendant taking precautions to eliminate or substantially reduce the likelihood that said

defective conditions in design and manufacture and dangers would present themselves

to the intended, ordinary or reasonably foreseeable users while using the products in

their intended, reasonable and reasonably foreseeable uses.

       88. Because the subject products were designed, manufactured, distributed and

sold with the existence of the aforesaid defective conditions in design and manufacture

and dangers which were unknowable and unacceptable to the average or ordinary

consumer using the subject products in the intended, reasonable and reasonably

foreseeable uses of the products, and a reasonable person would conclude that the

probability and seriousness of harm created by the aforesaid defective conditions in

design and manufacture and dangers to the intended, ordinary, reasonable or reasonably

foreseeable user or consumer using the products in their intended, reasonable and

reasonably foreseeable uses outweighed the burden or costs of Defendant taking

precautions to eliminate or substantially reduce the likelihood that said defective


                                            26
        Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 27 of 40




conditions in design and manufacture and dangers would present themselves to the

intended, ordinary or reasonably foreseeable users while using the products in their

intended, reasonable and reasonably foreseeable uses, the subject products were

designed, manufactured, distributed and sold in a defective condition in design and

manufacture unreasonably dangerous to the intended, ordinary or reasonably

foreseeable users, including but not limited to Plaintiff, Dolly Marshall, while using the

products in their intended, reasonable and reasonably foreseeable uses.

       89. The Defendant failed to provide proper and adequate warnings to Plaintiff,

Dolly Marshall, and others similarly situated of the inherent and reasonably foreseeable

dangers in the use of the subject products.

       90. The Defendant failed to provide proper and adequate instructions to Plaintiff,

Dolly Marshall, and others similarly situated in the safe and proper use of the subject

products.

       91. By failing to provide proper and adequate warnings and instructions to

Plaintiff, Dolly Marshall, and others similarly situated, Defendant, designed,

manufactured, marketed, distributed, supplied, advertised, and/or sold said products in a

defective condition in design and manufacture unreasonably dangerous to the user or

consumer, which in this case is Plaintiff, Dolly Marshall.

       92. At all times relevant hereto, the existing, known or foreseeable

defective conditions in design and manufacture and dangers as aforesaid posed

by the subject products could have been reduced or avoided by Defendant by the

adoption of a reasonable alternative design and the omission of said alternative



                                              27
         Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 28 of 40




design rendered said products defective in design and manufacture and

unreasonably dangerous.

        93. At all times relevant hereto, the foreseeable risks of harm posed by the

subject products could have been reduced or avoided by the provision of reasonable

instructions or warnings by Defendant, and the omission of the instructions or warnings

rendered the subject products defective in design and manufacture and not reasonably

safe.

        94. The aforesaid products malfunctioned, were only given their normal or

anticipated use and no reasonable secondary causes were responsible for the fire other

than a defective in design and manufacture of the subject products.

        95. The aforesaid fire occurred during the products’ expected useful life or life

span as intended and reasonably foreseen by Defendants and the generally accepted

useful life or expected life span for the products.

        96. If the products were properly designed and manufactures, said products

would never catch or cause a fire during the intended or reasonably foreseeable use of

the products throughout their expected useful life or life span.

        97. Defendant is strictly liable to Plaintiffs, American Platinum and Dolly Marshall,

pursuant to Restatement (Second) of Torts, Section 402(A) and the Pennsylvania

Supreme Court decision of Tincher v. Omega Flex, 104 A.3d 328 (Pa. 2014), for

designing, manufacturing, marketing, distributing, supplying, advertising, and/or selling

said products in a defective condition in design and manufacture unreasonably

dangerous to the user or consumer.


                                             28
          Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 29 of 40




        98. The losses and damages to Plaintiff, Dolly Marshall, and Plaintiff, American

Platinum, as more fully set forth above, were directly, proximately, substantially, and

legally caused by the defective condition in design and manufacture and unreasonably

dangerous condition of the subject products.

       WHEREFORE, Plaintiffs, American Platinum Property and Casualty Insurance

Company, as subrogee of Dolly Marshall, and Dolly Marshall, demand judgment in their

favor and against Defendant, Hewlett Packard Enterprise Company, in excess of

$208,359.96, plus any additional past damages and loss, and any future damages and

losses Plaintiff shall incur or pay that were caused by the fire, plus interest, delay damages

and costs of suit.

                                          COUNT VI

   American Platinum Property and Casualty Insurance Company, as subrogee of

      Dolly Marshall, and Dolly Marshall v. Hewlett Packard Enterprise Company

                                (BREACH OF WARRANTY)

        99. Plaintiffs, American Platinum, as subrogee of Dolly Marshall, and Dolly

Marshall, incorporate by reference all preceding paragraphs of this Complaint as if fully

set forth at length herein.

        100.    In connection with and as part of the design, manufacture, marketing,

distribution, supply, advertising, and/or sale of said products, Defendant, Hewlett Packard

Enterprise Company, conveyed various guarantees and warranties, both express and

implied, including but not limited to warranties to the effect that reasonable care was used

in the manufacture and design of the products and that said products were safe and

effective for their ordinary and intended use, fit for their intended purposes, adequately

                                              29
           Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 30 of 40




and properly designed, tested, installed and manufactured, not defective and not

unreasonably dangerous for their intended, reasonable and reasonably foreseeable uses,

and merchantable or of merchantable quality.

       101.    Defendant breached said warranties, including but not limited to the

express warranties, the warranties of merchantability and safety and fitness for use, in

that said products were not of merchantable quality and were not safe or fit for their

normal, intended, expected, reasonable or reasonably foreseeable uses and purposes.

       102. The aforesaid warranties were made for the benefit of, and are enforceable

by Plaintiff, Dolly Marshall, and Plaintiff, American Platinum.

       103. Plaintiff, Dolly Marshall, reasonably relied on said warranties in using the

product.

       104. Defendant’s breach of said warranties was the direct, proximate, legal and

substantial cause of the losses and damages to Plaintiff, Dolly Marshall, and Plaintiff,

American Platinum.

      WHEREFORE, Plaintiffs, American Platinum Property and Casualty Insurance

Company, as subrogee of Dolly Marshall, and Dolly Marshall, demand judgment in their

favor and against Defendant, Hewlett Packard Enterprise Company, in excess of

$208,359.96, plus any additional past damages and loss, and any future damages and

losses Plaintiffs shall incur or pay that were caused by the fire, plus interest, delay

damages and costs of suit.




                                              30
          Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 31 of 40




                                        COUNT VII

  American Platinum Property and Casualty Insurance Company, as subrogee of

               Dolly Marshall, and Dolly Marshall v. Amazon.com, Inc.

                                      (NEGLIGENCE)

      105. Plaintiffs, American Platinum, as subrogee of Dolly Marshall, and Dolly

Marshall, incorporate the preceding paragraphs by reference as if fully set forth at length

herein.

      106. The carelessness, negligence, gross negligence, and recklessness of

Defendant, Amazon.com, Inc., consisted of, inter alia, the following:

      (a). Advertising, distributing, supplying, marketing, and/or selling said laptop
      product in the defective and unreasonably dangerous conditions in design and
      manufacture when Defendant knew, or should have known, of the defective and
      unreasonable dangerous conditions;
      (b). Marketing, distributing, supplying, advertising, and/or selling said product in the
      defective and unreasonably dangerous conditions in design and manufacture when
      Defendant would have discovered said condition upon reasonable inspection,
      testing and analysis and eliminated said defective and unreasonably dangerous
      conditions;
      (c). Marketing, distributing, supplying, advertising, and/or selling said product,
      when Defendants knew, or should have known of the defective and unreasonable
      dangerous condition in design and manufacture thereof when Defendant did not
      incorporate the state of the art in science, engineering, and in similar product
      manufacturing industries, and safety requirements of regulations and statutes
      applicable to the product’s design and manufacture;
      (d). Marketing, distributing, advertising, supplying, and/or selling said product
      without adequate instructions when Defendant knew, or should have known that
      the lack of adequate instructions were defective and unreasonably dangerous
      conditions in design and manufacture;
      (e). Failing to warn or properly and adequately warn Dolly Marshall and others
      similarly situated of the defective and unreasonable dangerous conditions in design
      and manufacture of said product of which Defendant knew, or should have known;
      (f). Failing to instruct or properly and adequately instruct Dolly Marshall and others
      similarly situated in the safe use of said product;



                                             31
  Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 32 of 40




(g). Failing to inspect or properly and adequately inspect the said product for the
presence of the defective and unreasonably dangerous conditions in design and
manufacture;
(h). Failing to distribute, market, advertise, supply and/or sell said product in a safe
condition that was safe and not defective and unreasonably dangerous in design
and manufacture;
(i). Failing to repair the defective and unreasonably dangerous conditions in design
and manufacture of said product when Defendant knew, or should have known, of
the defective and unreasonably dangerous conditions in design and manufacture;
(j). Failing to timely and properly repair the defective and unreasonably dangerous
conditions in design and manufacture of the product of which Defendant knew, or
should have known;
(k). Failing to recall the product when Defendant knew, or should have known, of
the defective and unreasonably dangerous conditions in design and manufacture of
the product;
(l). Marketing, advertising, distributing, supplying and/or selling the product with
component parts that created or failed to eliminate the defective and unreasonably
dangerous conditions in design and manufacture when Defendant knew, or should
have known, of the dangers the component parts created or failed to eliminate;
(m) Marketing, advertising, distributing, supplying and/or selling the product
pursuant to design specifications that were inadequate and either created or failed
to eliminate the defective and unreasonably dangerous conditions in design and
manufacture when Defendant knew, or should have known, of the dangers created
by the specifications;
(n). Failing to enforce and follow external and internal design, manufacturing,
marketing, advertising, distribution, supply or sales quality control standards,
policies, procedures and practices relative to the subject products that were
intended to ensure that the product was safe for their intended, reasonable and
reasonably foreseeable uses;
(o). Failing to develop internal and external design, manufacturing, marketing,
advertising, distribution, supply or sales quality control standards, policies,
procedures and practices relative to the product to ensure that the products were
safe for their intended, reasonable and reasonably foreseeable uses;
(p). Failing to perform proper and adequate hazard, safety, fault tree, risk/utility
and other safety analyses upon the subject product, when the performance of said
analyses would have uncovered the defective and unreasonably dangerous
conditions in design and manufacture;
(q). Improperly ignoring or disregarding the results of hazard, safety, fault tree,
risk/utility and other safety analyses which identified the existence of the dangerous
and unreasonably dangerous conditions in design and manufacture of the subject
product.


                                       32
         Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 33 of 40




       107. The carelessness, negligence, gross negligence, and recklessness of

Defendant as aforesaid directly, proximately, substantially and legal caused Plaintiff,

American Platinum, and Plaintiff, Dolly Marshall, to suffer the losses and damages set

forth above.

      WHEREFORE, Plaintiffs, American Platinum Property and Casualty Insurance

Company, as subrogee of Dolly Marshall, and Dolly Marshall, demand judgment in their

favor and against Defendant, Amazon.com, Inc., in excess of $208,359.96, plus any

additional past damages and loss, and any future damages and losses Plaintiff shall incur

or pay that were caused by the fire, plus interest, delay damages and costs of suit.



                                        COUNT VIII

  American Platinum Property and Casualty Insurance Company, as subrogee of

                Dolly Marshall, and Dolly Marshall v. Amazon.com, Inc.

          (STRICT LIABILITY—DESIGN AND MANUFACTURING DEFECTS)

       108. Plaintiffs, American Platinum, as subrogee of Dolly Marshall, and Dolly

Marshall, incorporate by reference all preceding paragraphs of this Complaint as if fully

set forth at length herein.

       109. The subject replacement battery was marketed, advertised, distributed,

supplied and/or sold by Defendant, Amazon.com, Inc., with the aforesaid defective

conditions in design and manufacture and dangers to the intended, ordinary, reasonable

or reasonably foreseeable user or consumer while using the product in its intended,

ordinarily, reasonable and reasonably foreseeable uses.




                                            33
        Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 34 of 40




       110. The subject product reached the user or consumer, Plaintiff, Dolly Marshall,

without substantial change in the condition in which it was distributed, marketed,

advertised, and/or sold by Defendant.

       111. Defendant expected, intended and reasonably foresaw that said product,

would reach the user or consumer, Plaintiff, Dolly Marshall, without substantial change in

the condition in which it was manufactured, designed, distributed, marketed, advertised,

and/or sold and in which they left Defendant’s possession or control.

       112. The use of the product by Plaintiff, Dolly Marshall, and all others was, at all

times, was intended, expected, reasonable and reasonably foreseeable to Defendant and

in the manner intended by or reasonably foreseeable to Defendant.

       113. At all times relevant hereto, the aforesaid defective conditions in design and

manufacture and dangers of the product were unknowable and unacceptable to the

average or ordinary consumer using the subject product in the intended, reasonable and

reasonably foreseeable uses.

       114. At all times relevant hereto, a reasonable person would conclude that the

probability and seriousness of harm created by the aforesaid defective conditions in

design and manufacture and dangers of the product to the intended, ordinary, reasonable

or reasonably foreseeable user or consumer using the product in its intended, reasonable

and reasonably foreseeable use outweighed the burden or costs of Defendant taking

precautions to eliminate or substantially reduce the likelihood that said defective

conditions in design and manufacture and dangers would present themselves to the

intended, ordinary or reasonably foreseeable users while using the product in its

intended, reasonable and reasonably foreseeable uses.

                                            34
           Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 35 of 40




       115. Because the subject product was designed, manufactured, distributed and

sold with the existence of the aforesaid defective conditions in design and manufacture

and dangers which were unknowable and unacceptable to the average or ordinary

consumer using the subject product in the intended, reasonable and reasonably

foreseeable uses of the product, and a reasonable person would conclude that the

probability and seriousness of harm created by the aforesaid defective conditions in

design and manufacture and dangers to the intended, ordinary, reasonable or reasonably

foreseeable user or consumer using the product in its intended, reasonable and

reasonably foreseeable uses outweighed the burden or costs of Defendant taking

precautions to eliminate or substantially reduce the likelihood that said defective

conditions in design and manufacture and dangers would present themselves to the

intended, ordinary or reasonably foreseeable users while using the product in its

intended, reasonable and reasonably foreseeable uses, the subject product was

designed, manufactured, distributed and sold in a defective condition in design and

manufacture unreasonably dangerous to the intended, ordinary or reasonably

foreseeable users, including but not limited to Plaintiff, Dolly Marshall, while using the

product in its intended, reasonable and reasonably foreseeable uses.

       116. The Defendant failed to provide proper and adequate warnings to Plaintiff,

Dolly Marshall, and others similarly situated of the inherent and reasonably foreseeable

dangers in the use of the subject product.

       117. The Defendant failed to provide proper and adequate instructions to Plaintiff,

Dolly Marshall, and others similarly situated in the safe and proper use of the subject

product.


                                             35
         Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 36 of 40




        118. By failing to provide proper and adequate warnings and instructions to

Plaintiff, Dolly Marshall, and others similarly situated, Defendant marketed, distributed,

supplied, advertised, and/or sold said product in a defective condition in design and

manufacture unreasonably dangerous to the user or consumer, which in this case is

Plaintiff, Dolly Marshall.

        119. At all times relevant hereto, the existing, known or foreseeable

defective conditions in design and manufacture and dangers as aforesaid posed

by the subject product could have been reduced or avoided by Defendant by the

adoption of a reasonable alternative design and the omission of said alternative

design rendered said products defective in design and manufacture and

unreasonably dangerous.

        120. At all times relevant hereto, the foreseeable risks of harm posed by the

subject product could have been reduced or avoided by the provision of reasonable

instructions or warnings by Defendant, and the omission of the instructions or warnings

rendered the subject product defective in design and manufacture and not reasonably

safe.

        121. The aforesaid product malfunctioned, was only given its normal or

anticipated use and no reasonable secondary causes were responsible for the fire other

than a defective in design and manufacture of the subject products.

        122. The aforesaid fire occurred during the product’s expected useful life or life

span as intended and reasonably foreseen by Defendant and the generally accepted

useful life or expected life span for the products.



                                             36
         Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 37 of 40




       123. If the product was properly designed and manufactures, said product would

never catch or cause a fire during the intended or reasonably foreseeable use of the

product throughout its expected useful life or life span.

       124. Defendant is strictly liable to Plaintiffs, American Platinum and Dolly

Marshall, pursuant to Restatement (Second) of Torts, Section 402(A) and the

Pennsylvania Supreme Court decision of Tincher v. Omega Flex, 104 A.3d 328 (Pa.

2014), for marketing, distributing, supplying, advertising, and/or selling said product in a

defective condition in design and manufacture unreasonably dangerous to the user or

consumer.

       125. The losses and damages to Plaintiff, Dolly Marshall, and Plaintiff, American

Platinum, as more fully set forth above, were directly, proximately, substantially, and

legally caused by the defective condition in design and manufacture and unreasonably

dangerous condition of the subject product.

       WHEREFORE, Plaintiffs, American Platinum Property and Casualty Insurance

Company, as subrogee of Dolly Marshall, and Dolly Marshall, demand judgment in their

favor and against Defendant, Amazon.com, Inc., in excess of $208,359.96, plus any

additional past damages and loss, and any future damages and losses Plaintiffs shall

incur or pay that were caused by the fire, plus interest, delay damages and costs of suit.




                                             37
           Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 38 of 40




                                         COUNT IX

  American Platinum Property and Casualty Insurance Company, as subrogee of

                Dolly Marshall, and Dolly Marshall v. Amazon.com, Inc.

                               (BREACH OF WARRANTY)

       126. Plaintiffs, American Platinum, as subrogee of Dolly Marshall, and Dolly

Marshall, incorporate by reference all preceding paragraphs of this Complaint as if fully

set forth at length herein.

       127. In connection with and as part of the marketing, distribution, supply,

advertising, and/or sale of said product, Defendant, Amazon.com, Inc., conveyed various

guarantees and warranties, both express and implied, including but not limited to

warranties to the effect that reasonable care was used in the manufacture and design of

the product and that said product was safe and effective for its ordinary and intended

use, fit for its intended purposes, adequately and properly designed, tested, installed and

manufactured, not defective and not unreasonably dangerous for its intended, reasonable

and reasonably foreseeable uses, and merchantable or of merchantable quality.

       128. Defendant breached said warranties, including but not limited to the express

warranties, the warranties of merchantability and safety and fitness for use, in that said

product was not of merchantable quality and was not safe or fit for its normal, intended,

expected, reasonable or reasonably foreseeable uses and purposes.

       129. The aforesaid warranties were made for the benefit of, and are enforceable

by Plaintiff, Dolly Marshall, and Plaintiff, American Platinum.

       130. Plaintiff, Dolly Marshall, reasonably relied on said warranties in using the

product.

                                             38
        Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 39 of 40




       131. Defendant’s breach of said warranties was the direct, proximate, legal and

substantial cause of the losses and damages to Plaintiff, Dolly Marshall, and Plaintiff,

American Platinum.

      WHEREFORE, Plaintiffs, American Platinum Property and Casualty Insurance

Company, as subrogee of Dolly Marshall, and Dolly Marshall, demand judgment in their

favor and against Defendant, Amazon.com, Inc., in excess of $208,359.96, plus any

additional past damages and loss, and any future damages and losses Plaintiffs shall

incur or pay that were caused by the fire, plus interest, delay damages and costs of suit.




                                         COHEN, FEELEY, ALTEMOSE & RAMBO, P.C.



                                         BY:__s/ Mark K. Altemose__________________
                                              Mark K. Altemose, Esquire
                                              2851 Baglyos Circle
                                              Bethlehem, PA 18020
                                              (610) 625-2100
                                              maltemose@cohenfeeley.com
                                              ATTORNEYS FOR PLAINTIFF,
                                              AMERICAN PLATINUM PROPERTY AND
                                              CASUALTY INSURANCE COMPANY,
                                              as Subrogee of DOLLY MARSHALL




                                            39
Case 3:20-cv-00237-SLH Document 1 Filed 11/25/20 Page 40 of 40




                                  Dollsie33@hotmai l. com




                             40
